Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTANTS We hereby consent to the incorporation by reference in this Registration Statement on FormS-8 of our report dated March 17, 2014 relating to the financial statements, financial statement schedule, andthe effectiveness of internal controls over financial reporting whichappears in ParkerVision, Inc.’s Annual Report on Form 10-K for the year ended December31, 2013. /s/ PricewaterhouseCoopers LLP Jacksonville, Florida July 30, 2014
